DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/25/21 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 8 and 22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Estrada (U.S. PG-PUB NO. 2017/0364733).
-Regarding claim 1, Estrada discloses a processor (CPU 12, FIG. 10), comprising: one or more circuits to determine a location of be one or more unlabeled versions  of one or more objects within one or more first images (automatically classify the search object in unanalyzed production geospatial images 205, paragraph 49) based, at least in part, on one or more labeled versions of the one or more objects within one or more second images (training images where the object of interest which is to be identified by the trained module are clearly labeled are used 201, paragraph 49). 
-Regarding claim 8, Estrada discloses a system comprising: one or more processors (CPU 12, FIG. 10) to be configured to determine a location of one or more unlabeled versions of one or more objects within one or more first images (automatically classify the search object in unanalyzed production geospatial images 205, paragraph 49) based, at least in part, on one or more labeled versions of the one or more objects within one or more second images; and one or more memories to store one or more neural networks for determining the location (training images where the object of interest which is to be identified by the trained module are clearly labeled are used 201, paragraph 49).
-Regarding claim 22, Estrada discloses a system, comprising: one or more processors (CPU 12, FIG. 10) to calculate parameters corresponding to one or more neural networks (neural network, paragraph 50) to determine a location of one or more unlabeled versions of one or more objects within one or more first images (automatically classify the search object in unanalyzed production geospatial images 205, paragraph 49) based, at least in part, on one or more labeled versions of the one or more objects within one or more second images (training images where the object of interest which is to be identified by the trained module are clearly labeled are used 201, paragraph 49); and one or more memories to store the parameters (memory, paragraph 60).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 2-4, 6, 9-11, 13, 23-25 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Estrada (U.S. PG-PUB NO. 2017/0364733) in view of Dorai-Raj (U.S. PG-PUB NO. 2020/0226418).
-Regarding claim 2, Estrada is silent to teaching that the one or more circuits are further configured to: apply one or more decay parameters to prior state information maintained for one or more neural networks and used for identifying the one or more objects, a weighting of the prior state information being reduced according to the one or more decay parameters. However, the claimed limitation is well known in the art as evidenced by Dorai-Raj.
In the same field of endeavor, Dorai-Raj teaches the one or more circuits are further (paragraph 74).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Estrada with the teaching of Dorai-Raj in order to improve generalization.
-Regarding claim 3, the combination further discloses the one or more circuits are further configured to: store the state information external to the one or more neural networks and provide the state information to the one or more neural networks for each set of input to the one or more neural networks (Dorai-Raj, neural network 111a, paragraph 73).
-Regarding claim 4, the combination further discloses the one or more circuits are further configured to: obtain a continuous stream of video data (Dorai-Raj, paragraph 27); and provide individual frames of the video data to the one or more neural networks for use in (Dorai-Raj, paragraph 74).
-Regarding claim 6, the combination further discloses one or more neural networks are trained using sequences of sparse video data (Dorai-Raj, video clips, paragraph 27), individual sequences including at least one labeled video frame, and wherein a first subset of video frames is used to simulate state information (Dorai-Raj, paragraph 73) and a second subset of video frames is used to update the state information and identify one or more digital representations of one or more objects represented in the individual video sequence (Dorai-Raj, paragraph 74).
-Regarding claim 9, Estrada is silent to teaching that the one or more processors are further to be configured to: apply one or more decay parameters to prior state information maintained for the one or more neural networks and used for identifying the one or more digital representations, a weighting of the prior state information being reduced according to the one or more decay parameters.
However, the claimed limitation is well known in the art as evidenced by Dorai-Raj.
In the same field of endeavor, Dorai-Raj teaches the one or more processors are further to be configured to: apply one or more decay parameters to prior state information maintained for the one or more neural networks and used for identifying the one or more digital representations, a weighting of the prior state information being reduced according to the one or more decay parameters (paragraph 74).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Estrada with the teaching of Dorai-Raj in order to improve generalization.
-Regarding claim 10, the combination further discloses the one or more processors are further to be configured to:Page 3 of 17 \\NORTHCA - 1R2674/003301 - 3720918 viAppl. No. 16/412,122store the state information external to the one or more neural (Dorai-Raj, neural network 111a, paragraph 73).
-Regarding claim 11, the combination further discloses the one or more processors are further to be configured to: obtain a continuous stream of video data (Dorai-Raj, paragraph 27); and provide individual frames of the video data to the one or more neural networks for use in identifying the one or more digital representations and updating the state information (Dorai-Raj, paragraph 74).
-Regarding claim 13, the combination further discloses the one or more neural networks are trained using sequences of sparse video data (Dorai-Raj, video clips, paragraph 27), individual sequences including at least one labeled video frame, and wherein a first subset of video frames is used to simulate state information (Dorai-Raj, paragraph 73) and a second subset of video frames is used to update the state information and identify one or more digital representations of one or more objects represented in the individual video sequence (Dorai-Raj, paragraph 74).
-Regarding claim 23, the combination further discloses the one or more processors are further to be configured to: apply one or more decay parameters to prior state information maintained for the one or more neural networks, a weighting of the prior state information being reduced according to the one or more decay parameters (Dorai-Raj, paragraph 74).
-Regarding claim 24, the combination further discloses the one or more processors are further to be configured to: store the state information external to the one or more neural networks and provide the state information to the one or more neural networks for each set of input to the one or more neural networks (Dorai-Raj, neural network 111a, paragraph 73).
-Regarding claim 25, the combination further discloses the one or more processors are further to be configured to: obtain a continuous stream of video data (Dorai-Raj, paragraph 27); (Dorai-Raj, paragraph 74). 
-Regarding claim 27, the combination further discloses the one or more neural networks are trained using sequences of sparse video data (Dorai-Raj, video clips, paragraph 27), individual sequences including at least one labeled video frame, and wherein a first subset of video frames is used to simulate state information (Dorai-Raj, paragraph 73) and a second subset of video frames is used to update the state information and identify one or more digital representations of one or more objects represented in the individual video sequence (Dorai-Raj, paragraph 74).

Claim 5, 7, 12, 14, 26 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Estrada (U.S. PG-PUB NO. 2017/0364733) in view of Dorai-Raj (U.S. PG-PUB NO. 2020/0226418) and further in view of Katsuki (U.S. PG-PUB NO. 2020/0242446).
-Regarding claim 5, the combination further discloses decay parameters (Dorai-Raj, paragraph 74). The combination is silent to teaching that the one or more circuits are further configured to: Page 2 of 17determine one or more decay parameters using a hyper-optimization process and a selected decay function. However, the claimed limitation is well known in the art as evidenced by Katsuki.
In the same field of endeavor, Katsuki teaches the one or more circuits are further configured to: Page 2 of 17determine one or more decay parameters using a hyper-optimization process and a selected decay function (paragraph 28).

-Regarding claim 7, the combination further discloses one or more neural networks 2include at least one recurrent neural network (RNN) and one or more decay parameters are 3determined according to an exponential decay function (Katsuki, paragraph 51).
-Regarding claim 12, the combination further discloses the one or more processors are further to be configured to: determine one or more decay parameters using a hyper-optimization process and a selected decay function (Katsuki, paragraph 28).
-Regarding claim 14, the combination further discloses the one or more neural networks include at least one recurrent neural network (RNN) and one or more decay parameters are determined according to an exponential decay function (Katsuki, paragraph 51).
-Regarding claim 26, the combination further discloses the one or more processors are further to be configured to: determine one or more decay parameters using a hyper-optimization process and a selected decay function  (Katsuki, paragraph 28).
-Regarding claim 28, the combination further discloses the one or more neural networks include at least one recurrent neural network (RNN) and one or more decay parameters are determined according to an exponential decay function (Katsuki, paragraph 51).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Estrada (U.S. PG-PUB NO. 2017/0364733) in view of Tremblay (U.S. PG-PUB NO. 2019/0228495).
-Regarding claim 15, Estrada discloses a processor (CPU 12, FIG. 10) comprising: to train one or more neural networks to determine a location of one or more digital representations of one or more objects within one or more first images (automatically classify the search object in unanalyzed production geospatial images 205, paragraph 49) based, at least in part, on one or more labeled versions of the one or more digital representations of the one or more objects within one or more second images (training images where the object of interest which is to be identified by the trained module are clearly labeled are used 201, paragraph 49).
Estrada further discloses processor includes programmable logic controller (paragraph 64). Estrada is silent to teaching that one or more arithmetic logic units (ALUs) to be configured. However, the claimed limitation is well known in the art as evidenced by Tremblay.
In the same field of endeavor, Tremblay teaches one or more arithmetic logic units (ALUs) (paragraph 109).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Estrada with the teaching of Tremblay in order to provide the processor with arithmetic logic computation ability.

Claim 16-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Estrada (U.S. PG-PUB NO. 2017/0364733) in view of Tremblay (U.S. PG-PUB NO. 2019/0228495) and further in view of Dorai-Raj (U.S. PG-PUB NO. 2020/0226418).
-Regarding claim 16, the combination is silent to teaching that the one or more ALUs are further to be configured to: apply one or more decay parameters to prior state information maintained for the one or more neural networks and used for identifying the one or more digital representations, a weighting of the prior state information being reduced according to the one or more decay parameters. However, the claimed limitation is well known in the art as evidenced by Dorai-Raj.
In the same field of endeavor, Dorai-Raj teaches the one or more ALUs are further to be configured to: apply one or more decay parameters to prior state information maintained for (paragraph 74).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of the combination with the teaching of Dorai-Raj in order to improve generalization.
-Regarding claim 17, the combination further discloses the one or more ALUs are further to be configured to: store the state information external to the one or more neural networks and provide the state information to the one or more neural networks for each set of input to the one or more neural networks (Dorai-Raj, neural network 111a, paragraph 73).
-Regarding claim 18, the combination further discloses the one or more ALUs are further to be configured to: obtain a continuous stream of video data (Dorai-Raj, paragraph 27); and provide individual frames of the video data to the one or more neural networks for use in identifying the one or more digital representations and updating the state information (Dorai-Raj, paragraph 74).
-Regarding claim 20, the combination further discloses the one or more neural networks are trained using sequences of sparse video data (Dorai-Raj, video clips, paragraph 27), individual sequences including at least one labeled video frame, and wherein a first subset of video frames is used to simulate state information (Dorai-Raj, paragraph 73) and a second subset of video frames is used to update the state information and identify one or more digital representations of one or more objects represented in the individual video sequence (Dorai-Raj, paragraph 74).

19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Estrada (U.S. PG-PUB NO. 2017/0364733) in view of Tremblay (U.S. PG-PUB NO. 2019/0228495), Dorai-Raj (U.S. PG-PUB NO. 2020/0226418) and further in view of Katsuki (U.S. PG-PUB NO. 2020/0242446).
-Regarding claim 19, the combination further discloses decay parameters (Dorai-Raj, paragraph 74). The combination is silent to teaching that the one or more ALUs are further configured to: Page 2 of 17determine one or more decay parameters using a hyper-optimization process and a selected decay function. However, the claimed limitation is well known in the art as evidenced by Katsuki.
In the same field of endeavor, Katsuki teaches the one or more ALUs are further configured to: Page 2 of 17determine one or more decay parameters using a hyper-optimization process and a selected decay function (paragraph 28).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of the combination with the teaching of Katsuki in order to improve prediction model for temporal event sequences.
-Regarding claim 21, the combination further discloses the one or more neural networks include at least one recurrent neural network (RNN) and one or more decay parameters are determined according to an exponential decay function (Katsuki, paragraph 51). 

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Casa (U.S. PG-PUB NO. 2019/0382007) in view of Estrada (U.S. PG-PUB NO. 2017/0364733) and further in view of Tremblay (U.S. PG-PUB NO. 2019/0228495).
-Regarding claim 29, Casa discloses a vehicle (vehicle 102, FIG. 1), comprising: a camera (camera, paragraph 62); a drive assembly configured to maneuver the vehicle (vehicle control component, paragraph 71); and a navigation system configured to provide navigation (paragraph 140), the navigation system providing data captured by the camera to a processor (paragraph 100).
Casa is silent to teaching that comprising to be configured to determine a location of one or more unlabeled versions of one or more digital representations of one or more objects proximate the vehicle based, at least in part, on one or more labeled versions of the one or more digital representations of the one or more objects within one or more second images. However, the claimed limitation is well known in the art as evidenced by Estrada.
In the same field of endeavor, Estrada teaches comprising to be configured to determine a location of one or more unlabeled versions of one or more digital representations of one or more objects proximate the vehicle (automatically classify the search object in unanalyzed production geospatial images 205, paragraph 49) based, at least in part, on one or more labeled versions of the one or more digital representations of the one or more objects within one or more second images (training images where the object of interest which is to be identified by the trained module are clearly labeled are used 201, paragraph 49).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Casa with the teaching of Estrada in order to provide automated object identification.
Estrada further discloses processor includes programmable logic controller (paragraph 64). Estrada is silent to teaching that one or more arithmetic logic units (ALUs) to be configured. However, the claimed limitation is well known in the art as evidenced by Tremblay.
In the same field of endeavor, Tremblay teaches one or more arithmetic logic units (ALUs) (paragraph 109).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of the combination with .

Claim 30-32 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Casa (U.S. PG-PUB NO. 2019/0382007) in view of Estrada (U.S. PG-PUB NO. 2017/0364733), Tremblay (U.S. PG-PUB NO. 2019/0228495) and further in view of Dorai-Raj (U.S. PG-PUB NO. 2020/0226418).
-Regarding claim 30, the combination is silent to teaching that the one or more processors of the navigation system are further to be configured to: apply one or more decay parameters to prior state information maintained for one or more neural networks and used for identifying the one or more digitalPage 7 of 17 \\NORTHCA - 1R2674/003301 - 3720918 viAppl. No. 16/412,122representations, a weighting of the prior state information being reduced according to the one or more decay parameters. However, the claimed limitation is well known in the art as evidenced by Dorai-Raj.
In the same field of endeavor, Dorai-Raj teaches the one or more processors of the navigation system are further to be configured to: apply one or more decay parameters to prior state information maintained for one or more neural networks and used for identifying the one or more digitalPage 7 of 17 \\NORTHCA - 1R2674/003301 - 3720918 viAppl. No. 16/412,122representations, a weighting of the prior state information being reduced according to the one or more decay parameters (paragraph 74).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of the combination with the teaching of Dorai-Raj in order to improve generalization.
-Regarding claim 31, the combination further discloses the one or more processors of the navigation system are further to be configured to: store the state information external to the one or more neural networks and provide the state information to the one or more neural (Dorai-Raj, neural network 111a, paragraph 73).
-Regarding claim 32, the combination further discloses the one or more processors of the navigation system are further to be configured to: obtain a continuous stream of video data (Dorai-Raj, paragraph 27); and provide individual frames of the video data to the one or more neural networks for use in identifying the one or more digital representations and updating the state information (Dorai-Raj, paragraph 74).
-Regarding claim 34, the combination further discloses one or more neural networks are trained using sequences of sparse video data (Dorai-Raj, video clips, paragraph 27), individual sequences including at least one labeled video frame, and wherein a first subset of video frames is used to simulate state information (Dorai-Raj, paragraph 73) and a second subset of video frames is used to update the state information and identify one or more digital representations of one or more objects represented in the individual video sequence (Dorai-Raj, paragraph 74).

Claim 33 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Casa (U.S. PG-PUB NO. 2019/0382007) in view of Estrada (U.S. PG-PUB NO. 2017/0364733), Tremblay (U.S. PG-PUB NO. 2019/0228495), Dorai-Raj (U.S. PG-PUB NO. 2020/0226418) and further in view of Katsuki (U.S. PG-PUB NO. 2020/0242446).
-Regarding claim 33, the combination further discloses decay parameters (Dorai-Raj, paragraph 74). The combination is silent to teaching that the one or more processors of the navigation system are further to be configured to: determine one or more decay parameters using a hyper-optimization process and a selected decay function. However, the claimed limitation is well known in the art as evidenced by Katsuki.
(paragraph 28).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of the combination with the teaching of Katsuki in order to improve prediction model for temporal event sequences.
-Regarding claim 35, the combination further discloses one or more neural networks include at least one recurrent neural network (RNN) and one or more decay parameters are determined according to an exponential decay function (Katsuki, paragraph 51).

Response to Arguments
Applicant's arguments filed 10/25/21 have been fully considered but they are not persuasive. 
I A. Independent claim 1
Applicant argues that Estrada fails to teach “one or more circuits to determine a location of one or more unlabeled versions of one or more objects within one or more first images based, at least in part, on one or more labeled versions of the one or more objects within one or more second images.” More specifically, applicant argues that Estrada does not teach or suggest sparsely labeled information may be utilized for training purposes and state information associated with the described inference-time state leakage may enable improved detection while executing the trained model.
The examiner respectfully disagrees. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., sparsely labeled information may be utilized for training purposes and state information associated with the described inference-time state leakage may In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In this case, based on broadest reasonable interpretation, Estrada indeed teaches a processor (CPU 12, FIG. 10), comprising: one or more circuits to determine a location of be one or more unlabeled versions  of one or more objects within one or more first images (automatically classify the search object in unanalyzed production geospatial images 205, paragraph 49) based, at least in part, on one or more labeled versions of the one or more objects within one or more second images (training images where the object of interest which is to be identified by the trained module are clearly labeled are used 201, paragraph 49).

	I B. Independent claims 8 and 22
Applicant argues that claims 8 and 22 are allowable at least for reasons discussed above in connection with claim 1. 
The examiner respectfully disagrees with the response as set forth above for claim 1.

	II. Claims 2-4, 6, 9-11, 13, 23-25 and 27
Applicant argues that the Estrada or Dorai-Raj does not teach the “state information” which may correspond to “an internal representation for the dynamics of the relevant features in the video input and a simulated state “can include information about the types of objects represented, the general locations of those objects, information about the background, visual information about the contrast and brightness levels.
The examiner respectfully disagrees. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In this case, based on broadest reasonable interpretation, Dorai-Raj indeed teaches the decay parameters to prior state information and weighting of the prior state information being reduced according to the one or more decay parameters (i.e., decay functions to weight training examples differently depending on how recent the training example is, paragraph 74).
	
	III. Claims 5, 7, 12, 14, 26, and 28
Applicant argues that claims 5, 7, 12, 14, 26, and 28 are allowable at least for reasons discussed above in connection with claims 1, 8 or 22 described above. 
The examiner respectfully disagrees with the response as set forth above.
	
	IV. Claim 15
Applicant argues that claim 15 are allowable at least for reasons discussed above in connection with claims 1, 8 or 22 described above. 
The examiner respectfully disagrees with the response as set forth above.

	V. Claims 16-18 and 20

The examiner respectfully disagrees with the response as set forth above.
	VI. Claims 19 and 21
Applicant argues that claims 19 and 21 are allowable at least for reasons discussed above in connection with claim 15 described above. 
The examiner respectfully disagrees with the response as set forth above.

VII. Claim 29
Applicant argues that claim 29 are allowable at least for reasons discussed above in connection with claim 1, 8, 15 or 22 described above. 
The examiner respectfully disagrees with the response as set forth above.

	VIII. Claims 30-32 and 34
Applicant argues that claims 30-32 and 34 are allowable at least for reasons discussed above in connection with claim 29 described above. 
The examiner respectfully disagrees with the response as set forth above.

IX. Claims 33 and 35
Applicant argues that claims 33 and 35 are allowable at least for reasons discussed above in connection with claim 29 described above. 
The examiner respectfully disagrees with the response as set forth above.

Conclusion
THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PING Y HSIEH whose telephone number is (571)270-3011. The examiner can normally be reached Monday-Friday, 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PING Y HSIEH/               Primary Examiner, Art Unit 2664